Per Curiam.
The named defendant is appealing from the judgment rendered for the plaintiff on the defendants’ counterclaim following a directed verdict.
The defendants did not move to set aside the directed verdict, thereby limiting this court to a plain error standard of review. Practice Book § 4185; Pietrorazio v. Santopietro, 185 Conn. 510, 515, 441 A.2d 163 (1981); Denby v. Voloshin Cadillac, 3 Conn. App. 181, 183, 485 A.2d 1360, cert. dismissed, 196 Conn. 802, 491 A.2d 1105 (1985); Eagar v. Barron, 2 Conn. App. 468, 472, 480 A.2d 567 (1984).
An examination of the record fails to disclose plain error.
There is no error.